MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                               May 09 2019, 9:27 am

court except for the purpose of establishing                                  CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                    Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                  Attorney General
Brooklyn, Indiana
                                                         Caroline G. Templeton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Tiffany Lynn Daugherty,                                  May 9, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2536
        v.                                               Appeal from the
                                                         Vigo Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       John T. Roach, Judge
                                                         Trial Court Cause No.
                                                         84D01-1703-F1-715



Vaidik, Chief Judge.



                                    Case Summary

Court of Appeals of Indiana | Memorandum Decision 18A-CR-2536 | May 9, 2019                      Page 1 of 8
[1]   Tiffany Lynn Daugherty pled guilty to several offenses surrounding the death of

      her five-year-old disabled daughter, and the trial court sentenced her to twenty-

      one years—fifteen years in the Department of Correction and six years

      suspended to probation. Daugherty now appeals, arguing that her sentence is

      inappropriate. We affirm.



                             Facts and Procedural History
[2]   Daugherty and her boyfriend, Brian Moseman,1 lived together in Terre Haute

      along with their four children, including Adilynn, who was born in July 2010.

      Daugherty was the primary caretaker of Adilynn, who had “extreme special

      needs.” Tr. p. 102. Adilynn had microcephaly, mitochondrial disorder, and

      seizures. In addition, she was hearing impaired, vision impaired, and unable to

      talk; and she needed a feeding tube to eat, a tracheostomy to breathe, and a

      wheelchair to get around.


[3]   In April 2011, Adilynn, who weighed 8 pounds, was admitted to Riley Hospital

      for Children for failure to thrive and malnutrition. While Adilynn was

      hospitalized, she gained weight. Doctors warned Daugherty that malnutrition

      could result in increased infections, developmental delays, and Adilynn’s death.

      DCS was contacted, and the parents and DCS entered into an informal




      1
       Moseman pled guilty to two counts of Level 6 felony neglect of a dependent and was sentenced to
      concurrent terms of two-and-a-half years, all suspended to probation. See 84D01-1703-F1-716.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2536 | May 9, 2019                    Page 2 of 8
      adjustment, which ended in late 2011. In July 2012, Adilynn was seen at Riley

      Hospital and weighed 21.12 pounds.


[4]   Adilynn, however, received very little medical care after this point. Although

      Daugherty said Adilynn had a pediatrician in Terre Haute, she saw this

      pediatrician only once, in November 2013. Adilynn weighed 16 pounds at this

      appointment. Adilynn’s next doctor appointment was over two years later, in

      December 2015, with a different pediatrician. Adilynn weighed 17.12 pounds

      at this appointment. Although Adilynn was supposed to have regular follow-up

      care at Riley Hospital, including further genetic testing, she was never seen

      there again. This is so even though Daugherty took her other three children to

      the doctor regularly.


[5]   On December 23, 2015, Daugherty called Adilynn’s nutritionist at IU Health to

      discuss Adilynn’s caloric intake. This was the nutritionist’s first contact with

      Daugherty since 2012. Daugherty told the nutritionist that Adilynn, who was

      then five years old, weighed 26 pounds (even though she weighed 17.12 pounds

      earlier that same month). On January 6, 2016, the nutritionist called Daugherty

      to follow up on Adilynn, and Daugherty said she had gained 1.5 pounds that

      week. Daugherty said she was concerned that Adilynn was gaining too much

      weight, which would interfere with the trach. The nutritionist told Daugherty

      to follow up with Adilynn’s pediatrician to get a different trach size.


[6]   Approximately two weeks later, on January 21, 2016, Daugherty dropped off

      Adilynn at Moseman’s mother’s house. Shortly thereafter, the grandmother


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2536 | May 9, 2019   Page 3 of 8
      noticed that something was wrong with Adilynn and called Daugherty.

      Adilynn was taken to the hospital, where she was pronounced dead. Adilynn

      weighed 16.94 pounds at the time of her death. DCS had Daugherty take a

      drug screen that day, and she tested positive for marijuana. DCS also went to

      Daugherty and Moseman’s house, where it found 115 unopened bottles of

      Adilynn’s formula.


[7]   An autopsy was conducted the following day. According to the forensic

      pathologist, the cause of Adilynn’s death was “patchy bronchopneumonia” and

      malnutrition. Ex. 5. The pathologist’s report showed the following signs of

      medical neglect: (1) Adilynn failed to gain weight while in the care of her

      parents, despite a consistent pattern of gaining weight while in the care of

      hospital personnel; (2) the parents failed to seek ongoing medical care for

      Adilynn at Riley Hospital for several years even though she had major medical

      issues; and (3) Adilynn had severe malnutrition at the time of her death, despite

      the fact that she was provided special feeding materials by social services.


[8]   The State charged Daugherty with eight counts: Count I: Level 1 felony neglect

      of a dependent resulting in death (failed to provide adequate nutrition and/or

      medical care to Adilynn); Count II: Level 3 felony neglect of a dependent

      resulting in serious bodily injury (failed to provide adequate nutrition and/or

      medical care to Adilynn); Count III: Level 5 felony neglect of a dependent

      resulting in bodily injury (failed to provide adequate nutrition and/or medical

      care to Adilynn); Count IV: Level 6 felony neglect of a dependent (failed to

      provide adequate nutrition and/or medical care to Adilynn); Count V: Level 6

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2536 | May 9, 2019   Page 4 of 8
       felony neglect of a dependent (placed Adilynn in a situation that endangered

       her life or health by having “THC in her system”); Count VI: Level 6 felony

       welfare fraud (misused SSI benefits for Adilynn); Count VII: Level 6 felony

       theft (exerted unauthorized control over money from Vigo County Welfare

       Department); and Count VIII: Level 5 felony reckless homicide. Appellant’s

       App. Vol. II pp. 127-28. Daugherty was released on bond pending trial;

       however, she later violated the conditions of her pretrial release for failing to

       report and was sent back to jail.


[9]    The State and Daugherty later entered into a plea agreement. According to the

       agreement, Daugherty would plead guilty to Counts II, V, VII, and VIII, the

       State would dismiss the remaining charges, and “[f]or purposes of sentencing,

       Count VIII will merge with Count II” and “Counts II, V and VII shall run

       consecutive to each other.” Id. at 124. The agreement also provided:


               The State will recommend that defendant be sentenced to a set
               sentence of twenty-one (21) years. A minimum of ten (10) years
               shall be executed with the parties each permitted to argue to the
               court placement on this portion of the sentence. The parties shall
               argue the sentence imposed on the remaining eleven (11) years,
               with each side permitted to argue from suspended time with or
               without probation to a fully executed sentence.


       Id.


[10]   At the sentencing hearing, the trial court identified the following aggravators:

       (1) Adilynn was less than twelve years old; (2) Daugherty violated the

       conditions of her pretrial release; (3) Adilynn was mentally and physically

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2536 | May 9, 2019   Page 5 of 8
inﬁrm; (4) Daugherty had care, custody, and control of Adilynn; and (5) the

nature and circumstances of the crime, specifically the prolonged period during

which the acts occurred. The court identified the following mitigators: (1)

Daugherty had no criminal history at the time of these offenses; (2) she suffered

from post-traumatic stress disorder (according to Daugherty, she witnessed her

mother attempt suicide and was a crime victim herself as a child); and (3) she

accepted responsibility and expressed remorse. Pursuant to the plea agreement,

the trial court sentenced Daugherty to twenty-one years. The court then

ordered Daugherty to serve fifteen years in the DOC (the plea agreement

required a minimum of ten years) and six years on probation. The court

explained its sentence as follows:


        You starved your child to death. . . . You made the statement
        that [you] didn’t realize until [you] gather[ed] picture[s] for the
        funeral about what was going on. You know why that’s not true?
        Because after three (3) years of not taking her to the doctor, in
        your own words, you knew something was wrong in December,
        and what we had in December was the picture I’m not going to
        show you again, you’ve seen it, it’s the picture in the autopsy,
        when that child had gotten down to sixteen (16) pounds. That
        doesn’t gradually happen. It happened because of your actions.
        And to do anything less than the sentence in this case would
        essentially make [Adilynn] a thro[w]-away and I’m not going to
        do that.


Tr. p. 130. The court added that “[u]pon completion of ten (10) years of the

executed portion of the sentence, [Daugherty] is permitted to petition the court

for modification of her placement for the balance of her executed sentence.”

Appellant’s App. Vol. II pp. 184-85.
Court of Appeals of Indiana | Memorandum Decision 18A-CR-2536 | May 9, 2019   Page 6 of 8
[11]   Daugherty now appeals her sentence.



                                 Discussion and Decision
[12]   Daugherty contends that having to serve fifteen years of her twenty-one-year

       sentence in the DOC is inappropriate in light of the nature of the offenses and

       her character. She asks us to reduce the fifteen-year executed portion of her

       sentence pursuant to Indiana Appellate Rule 7(B), which provides that an

       appellate court “may revise a sentence authorized by statute if, after due

       consideration of the trial court’s decision, the Court finds that

       the sentence is inappropriate in light of the nature of the offense and the

       character of the offender.” Because we generally defer to the judgment of trial

       courts in sentencing matters, Norris v. State, 27 N.E.3d 333, 335-36 (Ind. Ct.

       App. 2015), defendants have the burden of persuading us that their sentences

       are inappropriate, Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014).

       “Whether a sentence is inappropriate ultimately turns on the culpability of the

       defendant, the severity of the crime, the damage done to others, and a myriad

       of other factors that come to light in a given case.” Id. (citing Cardwell v. State,

       895 N.E.2d 1219, 1224 (Ind. 2008)).


[13]   Daugherty acknowledges that the crimes are “serious.” Appellant’s Br. p. 8.

       As the trial court found, Daugherty, Adilynn’s mother and primary caretaker,

       did not provide Adilynn—a child with “extreme special needs”—with medical

       care for three years and “starved [her] to death.” Tr. p. 130.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2536 | May 9, 2019   Page 7 of 8
[14]   As for Daugherty’s character, it is true that she had no criminal history until

       this case. Although the trial court found that Daugherty accepted responsibility

       and expressed remorse, it also found that Daugherty did not take any steps to

       improve herself and in fact “went the complete opposite way” by violating the

       terms of her pretrial release. See id. at 131-32. Finally, Daugherty points out

       that this crime is unlikely to reoccur, as Adilynn had “serious physical needs

       that warranted an extraordinary level of care” and her “other children do not

       suffer from these same disabilities.” Appellant’s Br. p. 9. Even considering

       these things in Daugherty’s favor, they do not overcome the disturbing nature

       of these offenses. Daugherty has failed to persuade us that the fifteen-year

       executed portion of her sentence, which she can ask the court to modify after

       completing ten years (the minimum under the plea agreement), is inappropriate.


[15]   Affirmed.


       Kirsch, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2536 | May 9, 2019   Page 8 of 8